MEMORANDUM **
Santiago Perez-Cos, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
Perez-Cos’ contention that the IJ violated his due process rights is not supported by the record and does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[Tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute color-able constitutional claims that would invoke our jurisdiction.”). Perez-Cos’ contention that the hardship standard set forth in 8 U.S.C. § 1229b(b)(l)(D) is unconstitutionally vague also fails to state a colorable due process claim. See Martinez-Rosas, 424 F.3d at 930.
Contrary to Perez-Cos’ contention, the IJ’s interpretation of the hardship standard falls within the broad range authorized by the statute. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1006 (9th Cir.2003).
Perez-Cos’ motion to hold proceedings in abeyance and to consolidate is denied.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.